UNITED STATES DISTRICT COURT AFFIDAVIT OF SUBSTITUTE SERVICE

EASTERN DISTRICT OF NEW YORK
SUMMONS IN A CIVIL ACTION & COMPLAINT

 

THE H ROLLER GROUP, LLC

Plaintiff
INDEX NUMBER 1:20-CV-05268-NGG-RER
-against-
Lawfirm File #: THE H ROLLER GROUP
C & S GLOBAL, INC., CHANA ZAKON, SHIMON Client: Weinstein & Weinstein
ZAKON & BARRY ROY FEERST
Defendant

 

STEVEN PENA, BEING DULY SWORN DEPOSES AND SAYS AS FOLLOWS:

THAT I AM NOT A PARTY TO THE WITHIN ACTION; AM A LICENSED PROCESS SERVER OVER 18 YEARS
OF AGE AND RESIDE IN KINGS COUNTY, NEW YORK.

DEPONENT SERVED: SHIMON ZAKON BY SUBSTITUTE DELIVERY
AT 1117 37TH STREET BROOKLYN, NY 11218

ON 11/25/2020 AT 02:31 PM DEPONENT SERVED THE ATTACHED SUMMONS IN A CIVIL ACTION &
COMPLAINT

DEPONENT WAS ABLE TO FIND A PERSON OF SUITABLE AGE AND DISCRETION WHO RESIDES / WORKS
AT SAID PROPERTY AND WAS WILLING TO RECEIVE THE SAME AT THIS TIME

DEPONENT DESCRIBES THE INDIVIDUAL AS FOLLOWS:

SEX: FEMALE SKIN COLOR: WHITE HAIR COLOR: BLACK
AGE: 20 - 34 yrs HEIGHT: 5'4™" - 5'g" WEIGHT: 100 - 129 lbs

NAME OF THE SAID INDIVIDUAL SERVED: JANE DOE

SERVICE ON THE RESPONDENTS WAS COMPLETED ON 11/27/2020 WHEN DEPONENT CAUSED TRUE COPIES
OF THE WITHIN SUMMONS IN A CIVIL ACTION & COMPLAINT TO BE FORWARDED TO THE RESPONDENT
AT THE PREMISES BY FIRST CLASS MAIL, BY GIVING THE SAME IN POSTPAID PROPERLY ADDRESSED
ENVELOPES STAMPED PERSONAL AND CONFIDENTIAL TO A POSTAL EMPLOYEE AT THE UNITED STATES
POST OFFICE IN THE STATE OF NEW YORK, FOR PROCESSING UNDER THE EXCLUSIVE CARE AND
CUSTODY OF THE UNITED STATES POSTAL SERVICE.

SWORN BEFORE ME ON: 11/27/2020

X
Steven Pena - Process Server License No: 2041748
City Process Servers — Agency License No: 1470749

 

   
 

NAOMI TAMAR R
NOTARY PUBLIC State of N
No.01RO6340662
Qualified in Nassau County

Commission Expires April 18, 2024

York
